Fourth Court of Appeals
                                       San Antonio, Texas
                                             JUDGMENT
                                           No. 04-11-00771-CR

                                      Rene Daniel VILLARREAL,
                                               Appellant

                                                    v.

                                          The STATE of Texas,
                                                Appellee

                        From the 49th Judicial District Court, Zapata County, Texas
                                           Trial Court No. 2111
                               Honorable Mark R. Luitjen, 1 Judge Presiding

           BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED to correct a clerical error and to reflect that appellant Rene Daniel Villarreal was
convicted of murder pursuant to section 19.02(b)(2) of the Texas Penal Code. As modified, we
AFFIRM the judgment of the trial court.

           SIGNED March 25, 2015.


                                                         _____________________________
                                                         Rebeca C. Martinez, Justice




1
    Sitting by assignment.